            Case 3:19-mj-02453-AGS Document 1 Filed 06/12/19 PageID.1 Page 1 of 13
AO 106 (Rev. 04/10)    Application for a Search Warrant



                                         UNITED STATES DISTRICT COUR
                                                                          for the
                                                                                                                           JUN 12 2019
                                                         Southern District of California
                                                                                                               CU:.RK US DISTRICT COURT
                  In the Matter of the Search of                                                            SOUH1to~N DISTRICT OF CALIFORNIA
                                                                            )                               OY                           DEPUTY
          (Briefly describe the property to be searched                     )
           or identify the person by name and address)                      )         Case No.
               CX1 GPS Tracking Device                                      )
                                                                            )
   Black and Silver in Color- IMEI: 358899059532252
                                                                            )                          19MJ245J
                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prpperty,._ (Q be, searched and Rive its lpcqtion): .
  ~ee ,...uacnment A, mcorporatea nerem.


located in the ___S_o_u_t_h_e_rn___ District of _____C_a_l_ifo_r_n_ia_ _ _~ , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B, incorporated herein.


           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                    r'1f evidence of a crime;
                    0 contraband, fruits of crime, or other items illegally possessed;
                    ~ property designed for use, intended for use, or used in committing a crime;
                    0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
           Code Section                                                               Offense Description
       21 USC 841, 846, 952, 960,                       Distribution and Smuggling of a Controlled Substance and Conspiracy
       and 963

         The application is based on these facts:
        See Attached Affidavit of HSI SA Lisa Tracy


           r'1f    Continued on the attached sheet.
           0 Delayed notice of          days (give exact ending date if more than 30 days: - - - - - ) is requested
             under 18 U.S.C. § 3 I 03a, the basis of which is set               fo
                                                                      on the ~ d sheet.


                                                                            --JC/--+-'£-1----1'-------"---:-:_:__-~~~-----------




                                                                                                  Printed name and title




                                                                                -4
Sworn to before me and signed in my presence.


Date     J;,11~ I 2, f ')..of~                                                                   t~ge'-ssign-atu-re- - - - -

City and state: San Diego, CA                                                   Hon. Andrew G. Schopler, United States Magistrate Judge
                                                                                                  Printed name and title
   Case 3:19-mj-02453-AGS Document 1 Filed 06/12/19 PageID.2 Page 2 of 13




                      UNITED STATES DISTRICT COURT

                    SOUTHERN DISTRICT OF CALIFORNIA


IN THE MATTER OF THE SEARCH OF:                     Case Number:
One CXl GPS Tracking Device            ) AFFIDAVIT OF SPECIAL
Model Number: GT06N                    ) AGENT LISA TRACY
IMEI:358899059532252                   ) IN SUPPORT OF SEARCH
                                       )WARRANT
                                       )


                                    AFFIDAVIT
      I, Lisa Tracy, Special Agent with the United States Department of Homeland
Security, Homeland Security Investigations, having been duly sworn, depose and
state as follows:
                                INTRODUCTION

       1.    I make this affidavit in support of an application for a search warrant
in furtherance of a narcotics smuggling investigation conducted by the Department
of Homeland Security, Homeland Security Investigations for one CXl GPS
Tracking Device, Model Number: GT06N, IMEI: 358899059532252 ("Subject
Device"), as described in Attachment A, to seize records and data from and
including November 1, 2018 to December 7, 2018 that constitute evidence, fruits,
and instrumentalities of violations of federal criminal law, namely, Title 21, United
States Code Sections 841, 846, 952, 960, and 963, as described in Attachment B.
      2.     Customs and Border Protection Officers seized the Subject Device on
December       7,    2018,   from     EDWIN       GIOVANI        AUGUSTINIANO
("AUGUSTINIANO"), at the Otay Mesa, CA Port of Entry.                 On that day,

                                          1
  Case 3:19-mj-02453-AGS Document 1 Filed 06/12/19 PageID.3 Page 3 of 13




AUGUSTINIANO was the driver and sole occupant of 2006 BMW 325i sedan.
Upon inspection of the vehicle, Customs and Border Protection Officers
("CBPOs") discovered 60 packages of methamphetamine, totaling approximately
28.86 kilograms (63.63 pounds), concealed in an area behind the rear seat and
under the rear deck of the vehicle. Also concealed within the vehicle, in the glove
box, was the Subject Device. I believe it is likely that coconspirators used the
Subject Device to locate and track the vehicle AUGUSTINIANO was driving
during the drug smuggling event.
      3.     Defendant has been charged with importation of a controlled
substance (methamphetamine) in the Southern District of California ( l 9cr0023-
JLS ). For the reasons discussed below, I respectfully submit that probable cause
exists to believe that Subject Device likely contains evidence relating to violations
of Title 21, United States Code Sections 841, 846, 952, 960, and 963. The Subject
Device is currently in HSI possession at 880 Front Street, San Diego, CA 92101.
                          EXPERIENCE & TRAINING
      4.     I am a Special Agent for the Department of Homeland Security,
Immigration and Customs Enforcement, Homeland Security Investigations (HSI).
I have been employed as a special agent since March 1996 and am an
"Investigative or Law Enforcement Officer" of the United States within the
meaning of Title 18, United States Code, Section 2510(7).         Previously, I was
employed as a United States Border Patrol Agent in the San Diego Sector from
November 1993 to March 1996.           I am currently assigned to the Homeland
Security Investigations, Deputy Special Agent in Charge (DSAC) San Ysidro
Office, Contraband Smuggling Group 3. My current assignment is to investigate
narcotics interdictions, and Drug Trafficking Organizations (DTO's) that import

                                          2
  Case 3:19-mj-02453-AGS Document 1 Filed 06/12/19 PageID.4 Page 4 of 13




illicit narcotics across the U.S./ Mexico international border and/or transport the
smuggled narcotics to and/or through the Southern District of California. My
professional experience working along the Southwest border and the training I
have received as a Special Agent and Border Patrol Agent have familiarized me
with the enforcement of laws relating to Immigration and Customs violations,
including narcotics smuggling, the transportation of narcotics, and the laundering
and movement of narcotics proceeds.
      5.      The facts and conclusions set forth in this affidavit are based on my
own personal knowledge; knowledge obtained from other individuals during my
participation in this investigation; my review of documents and computer records
related to this investigation; communications with others who have personal
knowledge of the events, details, and circumstances described herein; and
information gained through my training, experience, and communications with
colleagues.    Because this affidavit is submitted for the limited purpose of
establishing probable cause in support of the application for a search warrant, it
does not set forth each and every fact that I or others have learned during the
course of this investigation. All dates, times, and amounts discussed herein are
approximate.
                      STATEMENT OF PROBABLE CAUSE
      6.      On December 7, 2018, at approximately 3:43 a.m., AUGUSTINIANO
applied for admission into the United States from Mexico at the Otay Mesa,
California Port-of-entry and gave two negative customs declarations. As
mentioned, AUGUSTINIANO was the driver and sole occupant of a 2006 BMW
325i sedan bearing California license plate 5T0X485. The CBPO working at the
primary booth noticed shiny new screws behind the vehicle seat, and a Human and

                                         3
   Case 3:19-mj-02453-AGS Document 1 Filed 06/12/19 PageID.5 Page 5 of 13




Narcotics Detector Dog screened the vehicle and alerted to a speaker wall in the
trunk area of the vehicle. AUGUSTINIANO and the vehicle were then sent to
secondary inspection for further inspection.
      7.     In secondary inspection, CBPOs ran the vehicle through the Z-portal,
which showed anomalies between the rear passenger seats and trunk area. CBPOs
searched the vehicle and found 60 packages under the rear deck area of the vehicle.
A randomly selected package was field-tested, and it tested positive for
methamphetamine. The packages collectively weighed approximately 28.86
kilograms (63.63 pounds).     AUGUSTINIANO was arrested in violation of 21
U.S.C. § 952 & 960, Importation of Controlled Substances.
      8.     While conducting a search of the vehicle, CBPOs also seized the
Subject Device from the vehicle's glove box. A visual inspection of the Subject
Device's exterior indicates that it is supported by the Mexican telecommunications
company Telcel.
      9.    Post-arrest, AUGUSTINIANO acknowledged his rights and agreed to
speak with law enforcement. He stated that he had driven the car containing the
drugs from his home in Rosarito, Mexico to a McDonald's near the Otay Mesa
Port of Entry every day for the last month in exchange for $500 a week and to keep
the 2006 BMW. AUGUSTINIANO said that he had responded to a newspaper ad
soliciting workers who could drive across the border. He called the phone number
listed in the ad and met a man named "Jefe" (or "boss") in Rosarito.
AUGUSTINIANO denied knowing Jefe's name and said that he was like an Uber
driver; that he drove from Rosarito to the McDonald's parking lot, where he spent
about three hours waiting for a phone call that would instruct him to pick up
workers and transport them to nearby factories. AUGUSTINIANO did not know

                                         4
   Case 3:19-mj-02453-AGS Document 1 Filed 06/12/19 PageID.6 Page 6 of 13




which factories, though, and never picked up or transported anyone. He said that
he saw other people get picked up in the parking lot, but did not appear to know or
recognize those drivers. He did, however, recognize one other vehicle from "the
company" that parked near McDonald's. That driver also never picked up any
people.
      10.    AUGUSTINIANO received $500 a week, as well as the promise of
keeping the BMW, as payment for driving to the McDonald's parking lot nearly
every day for approximately a month.
      11.    AUGUSTINIANO said that he kept the BMW parked on the street
near his home in Rosarito. He used it for personal business and to drive his family.
When he drove to McDonald's, he stated that he stayed in the car.           On one
occasion, sometime before Thanksgiving, he was instructed to leave the BMW at a
lot in the United States for his boss. His boss said he was going to cross on foot
and pick up the vehicle. AUGUSTINIANO left the BMW in the United States and
returned to Mexico on foot. In Mexico, the boss's son picked him up.
      12.    AUGUSTINIANO said that, from time to time, "they" would come to
his house and take the BMW to get fixed. AUGUSTINIANO said, however, that
the vehicle ran fine.     The trunk did not open, but that was never fixed.
AUGUSTINIANO said that his father told him not to drive the car, that he didn't
know what might be in it, or what the people he was working for might do.
AUGUSTINIANO acknowledged that he was suspicious that the car might contain
something illegal, but said that he did not find anything illegal in the vehicle. He
said that he did not ask if there was anything illegal because he was afraid that, if
he found out there was something illegal, he could no longer keep the job, and he
also thought he might be threatened.

                                         5
   Case 3:19-mj-02453-AGS Document 1 Filed 06/12/19 PageID.7 Page 7 of 13




          13.     AUGUSTINIANO's border crossing history indicates that he crossed
in the BMW almost every day beginning on November 1, 2018, until his arrest on
December 7, 2018. Prior to November 1, 2018, AUGUSTINIANO did not
regularly cross in any vehicle into the United States from Mexico, and had only
used pedestrian entry.
          14.     Based upon my experience, training, and consultation with other
officers, I believe that AUGUSTINIANO, and other unidentified coconspirators,
were involved in a conspiracy to import methamphetamine or some other
prohibited narcotics and to distribute those prohibited narcotics within the United
States.         Based on my investigation of drug importation and distribution
conspiracies, telephone contact with smugglers can begin months or weeks before
drugs are loaded in the car and includes coordination on crossing the border to
"bum plates" (develop a crossing history or pattern). AUGUSTINIANO's border
crossing history is consistent with burning plates.
          15.     In this case, the presence of a tracker hidden inside the BMW driven
by AUGUSTINIANO from Mexico to the U.S. border, coupled with the
concealment of approximately 28.86 kilograms of methamphetamine inside the
same car, is evidence that the user(s) of the tracker knew drugs were being
smuggled from Mexico to the United States and used the tracker in furtherance of
those illicit activities. The electronic contents of the tracker will therefore likely
contain evidence of and pertaining to illegal drug trafficking activities.       This
evidence may include location information relating to where the drugs were
loaded, as well as the route those drugs took to the U.S. border. There may also be
identifying information relating to the subscriber(s) and user(s) of the tracking
device, who likely know or are the same people who placed the drugs in the BMW.

                                             6
   Case 3:19-mj-02453-AGS Document 1 Filed 06/12/19 PageID.8 Page 8 of 13




       16.   Based upon my training and experience as a Special Agent, and
consultations with law enforcement officers experienced in narcotics smuggling
investigations, and all the facts and opinions set forth in this affidavit, I am aware
of the following:
             a.     Drug smugglers will install a GPS tracking device in vehicles
being used to transport large, and valuable, amounts of illegal cargo.
             b.     Drug smugglers will use GPS tracking devices to target and
actively monitor the progress of their illegal cargo while the conveyance is in
transit.
             c.     Drug smugglers and their accomplices will use GPS tracking
devices because they can easily determine what time their illegal cargo will arrive
at predetermined locations.
             d.     Drug smugglers will use GPS devices to ensure that drivers
respond to an exact drop off and/or pick up time of their illegal cargo.
       17.   Based upon my training and experience, and consultations with law
enforcement officers experienced in narcotics trafficking investigations, and all
the facts and opinions set forth in this affidavit, I know that GPS devices can and
often do contain location data.      This information can be stored within disks,
memory cards, deleted data, remnant data, slack space, and temporary or
permanent files contained on or in the GPS tracking device. Specifically, I know
based upon my training, education, consultation with others, and experience
investigating these conspiracies that searches of GPS tracking devices yields
evidence:
             a.     tending to identify attempts to import methamphetamine or
some other controlled substance from Mexico into the United States;

                                           7
        Case 3:19-mj-02453-AGS Document 1 Filed 06/12/19 PageID.9 Page 9 of 13




                  b.    tending to identify accounts, facilities, storage devices, and/or
-:   services-such as email addresses, IP addresses, and phone numbers-used to
     facilitate the smuggling of methamphetamine or some other controlled substance
     from Mexico into the United States;
                  c.    tending to identify co-conspirators, criminal associates, or
     others involved in smuggling methamphetamine or some other controlled
     substance from Mexico into the United States;
                  d.    tending to identify travel to or presence at locations involved in
     the smuggling of methamphetamine or some other controlled substance from
     Mexico into the United States, such as stash houses, load houses, or delivery
     points;
                  e.    tending to identify the user of, or persons with control over or
     access to, the GPS device; and/or
                  f.    tending to place in context, identify the creator or recipient of,
     or establish the time of creation or receipt of communications, records, or data
     involved in the activities described above.
           18.    Based on the facts and opinions set forth in this affidavit, I submit
     that there is probable cause to believe that information relevant to narcotics
     smuggling activities, such as location coordinates, travel routes, and subscriber
     information, will be found in the Subject Device.
                               SEARCH METHODOLOGY
           19.    It is not possible to determine, merely by knowing the GPS tracking
     device make, model and serial number, the nature and types of services to which
     the device is subscribed and the nature of the data stored on the device. GPS
     devices today can be simple cellular receiving devices. An increasing number of

                                               8
 Case 3:19-mj-02453-AGS Document 1 Filed 06/12/19 PageID.10 Page 10 of 13




GPS devices now allow for their subscribers to access their device over the
internet and remotely destroy all of the data contained on the device. For that
reason, the device may only be powered in a secure environment or, if possible,
started in "flight mode" which disables access to the network. Unlike typical
computers, many cellular devices do not have hard drives or hard drive
equivalents and store information in volatile memory within the device or m
memory cards inserted into the device.          Current technology provides some
solutions for acquiring some of the data stored in some cellular devices using
forensic hardware and software. Even if some of the stored information on the
device may be acquired forensically, not all of the data subject to seizure may be
so acquired. For devices that are not subject to forensic data acquisition or that
have potentially relevant data stored that is not subject to such acquisition, the
examiner must inspect the device manually and record the process and the results
using digital photography. This process is time and labor intensive and may take
weeks or longer.
      20.    Following the issuance of this warrant, I will collect the Subject
Device and subject it to analysis.       All forensic analysis of the data contained
within the device and its memory card(s) will employ search protocols directed
exclusively to the identification and extraction of data within the scope of this
warrant, as set forth in Attachment B.
      21.    Based on the foregoing, identifying and extracting data subject to
seizure pursuant to this warrant may require a range of data analysis techniques,
including manual review, and, consequently, may take several weeks.           In this
case, trial is set for July 8, 2019. To ensure that the Subject Device's contents are
reviewed and produced in discovery in a timely fashion, the personnel conducting

                                            9
 Case 3:19-mj-02453-AGS Document 1 Filed 06/12/19 PageID.11 Page 11 of 13




the identification and extraction of data will complete the analysis by July 3,
2019, absent further application to this court.
                                  CONCLUSION
      22.     Based upon my experience and training, consultation with other
agents in narcotics investigations, consultation with other sources of information,
and the facts set forth herein, I believe that the items to be seized set forth in
Attachment B (incorporated herein) are likely to be found in the property to be
searched described in Attachment A (incorporated herein). Therefore, I
respectfully request that the Court issue a warrant authorizing me, a Special Agent
with Homeland Security Investigations, or another federal law enforcement agent
specially trained in digital evidence recovery, to search the items described in
Attachment A, and seize the items listed in Attachment B.


I swear the foregoing is true and correct to the best of my knowledge and belief.




                                        Lisa Tracy
                                        Special Agent, HS
                                               ~
Subscribed and sworn to before me this    ll:___ day of June, 2019.


                                      41---~..._
                                        Hon. Andrew G. Schopler
                                        United States Magistrate Judge


                                          10
 Case 3:19-mj-02453-AGS Document 1 Filed 06/12/19 PageID.12 Page 12 of 13




                               ATTACHMENT A

                        PROPERTY TO BE SEARCHED

The property to be searched (Subject Device) in connection with an investigation of
violations of Title 21, United States Code, Sections 841, 846, 952, 960, and 963, is
described below:




CXl GPS Tracking Device
Black and Silver in Color,

Model Number: GT06N, IMEI: 358899059532252

Subject Device is currently in the possession of the Homeland Security
Investigations Evidence Custody Room, 880 Front Street, San Diego, CA 92101.
        Case 3:19-mj-02453-AGS Document 1 Filed 06/12/19 PageID.13 Page 13 of 13




                                        ATTACHMENT B
                                       ITEMS TO BE SEIZED

             Authorization to search the GPS tracking device described in Attachment A includes the
search of disks, memory cards, deleted data, remnant data, slack space, and temporary or permanent files
contained on or in the cellular-enable device. The seizure and search of the GPS tracking device will be
conducted in accordance with the affidavit submitted in support of the warrant.

          The evidence to be seized from the GPS tracking device will be electronic records,
communications, and data such as location data and subscriber or user information, for the period of
November 1, 2018, to December 7, 2018:

      a. tending to identify attempts to import methamphetamine or some other controlled substance
from Mexico into the United States;

       b. tending to identify accounts, facilities, storage devices, and/or services-such as email
addresses, IP addresses, and phone numbers-used to facilitate the smuggling of methamphetamine or
some other controlled substance from Mexico into the United States;

     c. tending to identify co-conspirators, criminal associates, or others involved in smuggling
methamphetamine or some other controlled substance from Mexico into the United States;

      d. tending to identify travel to or presence at locations involved in the smuggling of
methamphetamine or some other controlled substance from Mexico into the United States, such as stash
houses, load houses, or delivery points;

       e. tending to identify the user of, or persons with control over or access to, the subject GPS
device; and/or

       f.    tending to place in context, identify the creator or recipient of, or establish the time of
creation or receipt of communications, records, or data involved in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 841, 846, 952, 960, and
963.
